DETAILED ACTION
SUPPLEMENTAL ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant filed a Rule 312 amendment dated 11/17/2021 after the Notice of Allowance dated 11/08/2021.  Applicant amended various claims and cancelled claim 24. 

3. Claims 1, 7, 11, 13, 15, 19, 21-23, 27-29, 31-33 and 43-44 are allowed. 
 
4. This supplemental notice of allowance is going forth because claim 24 was cancelled by applicant.



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The Examiner’s fax phone number is (571) 273-6087.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


/Amit Patel/
Examiner
Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696